J-A17045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RAHEEM GILLARD                             :
                                               :
                       Appellant               :   No. 2588 EDA 2021

            Appeal from the PCRA Order Entered November 22, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0004250-2018


BEFORE:      PANELLA, P.J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                             FILED OCTOBER 12, 2022

        Appellant, Raheem Gillard, appeals from the order dismissing his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§ 9541, et seq. PCRA relief is unavailable because Appellant has completed

service of his sentence. We affirm.

        During a car stop on April 24, 2018, police found Appellant in possession

of 167 Ziploc bags of heroin and three Ziploc bags of cocaine. N.T. 1/31/19,

7-8.     On January 31, 2019, Appellant pleaded guilty to possession of a

controlled substance with intent to deliver (“PWID”) as an ungraded felony.

Id. at 5, 9.         In exchange for the plea, the Commonwealth agreed to

recommend a sentence of six to twenty-three months of imprisonment, to be

followed by two years of probation, with parole effective as of October 24,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A17045-22



2018. Four-Page Written Guilty Plea Colloquy, 1/31/19, 1. On the same day

as the plea hearing, the lower court imposed the recommended sentence.

Sentencing Order, 1/31/19, 1; N.T. 1/31/19, 10. Appellant did not file a post-

sentence motion or an appeal.

       On November 20, 2020, Appellant filed a pro se PCRA petition claiming

that the imposition of a sentence including separate imprisonment and

probation components constituted a double jeopardy violation. Pro Se PCRA

Petition, 11/20/20, §§ 5(ii), 6(A), 6(C). Following the appointment of counsel,

Appellant tried to engage in hybrid representation by filing a pro se amended

PCRA petition in which he alleged that he was detained by the police without

probable cause prior to the discovery of the recovered contraband. Pro Se

Amended PCRA Petition, 3/4/21, 1-2. Realizing that the petition was untimely

and that no exceptions to the PCRA’s time-bar provision applied to establish

jurisdiction for substantive review of the claims raised in the pro se filings,

PCRA counsel filed a no-merit letter pursuant to Commonwealth v. Finley,

550 A.2d 213 (Pa. Super. 1988) (en banc), along with a motion to withdraw

as counsel.1 Finley No-Merit Letter, 6/10/21, 2-5.


____________________________________________


1 In the alternative, counsel conceded that the double jeopardy claim was
meritless, and the suppression claim was previously litigated so any related
ineffective assistance of counsel claim involving the failure to raise a
suppression claim was meritless. Finley No-Merit Letter, 6/10/21, 7-10.

We have reviewed counsel’s no-merit letter and motion for leave to withdraw
and note that they complied with the technical requirements of Finley and
Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988).

                                           -2-
J-A17045-22



      After no pro se response was filed, the PCRA court issued notice of its

intent to dismiss the petition without a hearing pursuant to Pa.R.Crim.P. 907.

Rule 907 Notice, 10/6/21, 1. After no further response was filed, the PCRA

court formally dismissed the petition as “untimely and meritless” and

permitted counsel to withdraw from his representation of Appellant.            Short

Certification, 11/19/21, 1; Dismissal Order, 11/22/21, 1. With the assistance

of newly-retained counsel, Appellant timely filed a notice of appeal and a

court-ordered statement of matters complained of on appeal.             Notice of

Appeal, 12/8/21, 1; Rule 1925(b) Order, 12/14/21, 1; Rule 1925(b)

Statement, 12/28/21, 1-2.

      On appeal, Appellant raises entirely new issues for our review:

      [I.]   Did the PCRA court err in dismissing the PCRA petition as
             being without merit as[,] at the guilty plea[ hearing], there
             was an insufficient factual basis for the PWID charge as the
             recitation of facts did not include sufficient evidence for the
             intent-to-distribute element[?]        The Commonwealth’s
             recitation lacked that a narcotics expert would testify that
             the heroin/cocaine-base were possessed for distribution,
             and the recitation did not otherwise state that the
             heroin/cocaine-base were possessed under circumstances
             indicating the intent to distribute. Therefore, there was an
             inadequate on-the-record demonstration that Appellant
             understood the intent-to-distribute element for PWID[.]

             Moreover, did the PCRA court err in dismissing the PCRA
             petition as PCRA counsel was ineffective for not raising this
             issue in an amended petition, plea-counsel was
             ineffective[,] and the trial court erred by not ensuring the
             record clearly reflected that Appellant understood the intent
             to distribute element of PWID[?] As a result, the guilty plea
             was not knowingly and intelligently entered into[.]



                                      -3-
J-A17045-22


      [II.] Should a time-bar exception be made where Appellant filed
            a facially untimely PCRA petition that does not directly
            satisfy one of the time-bar exceptions to the PCRA, as
            Appellant was unaware of the time limitations in which to
            file a PCRA [petition?] As the purpose of Pa.R.Crim.P.
            704(C)(3) is to ensure fair sentencing procedures, Appellant
            asserts that due process requires that in addition to being
            advised of the right to file a post-sentence motion and
            appeal, he should also be advised at sentencing of the
            PCRA’s one[-]year time constraint, and that in the interest
            of justice and pursuant to notions of fair play, his petition
            should be deemed timely filed, nunc pro tunc[.]


Appellant’s Brief at 8 (answers of the lower court omitted; parts cleaned up in

brackets).

      Before we may address any of the issues raised on appeal, we must

determine whether Appellant is eligible for collateral relief.           Section

9543(a)(1)(i) of the PCRA provides that, to be eligible for relief, a petitioner

must “plead and prove by a preponderance of the evidence … [t]hat the

petitioner has been convicted of a crime under the laws of this Commonwealth

and is at the time relief is granted[,] currently serving a sentence of

imprisonment, probation or parole for that crime.”                42 Pa.C.S. §

9543(a)(1)(i) (emphasis added); see Commonwealth v. Ahlborn, 699 A.2d

718, 720 (Pa. 1997) (noting that “the denial of relief for a petitioner who has

finished serving his sentence is required by the plain language of the statute”).

      Here, it appears from our review of the record that Appellant finished

serving his sentence before this matter was placed on our submit panel. While

the sentencing order in this case notes that the sentence “shall commence”

on the date of the sentencing, it also indicates that parole became effective


                                      -4-
J-A17045-22



on October 24, 2018. Sentencing Order, 1/31/19, 1. As the court noted that

Appellant received credit for time served and the parole became effective on

October 24, 2018, see N.T. 1/31/19, 10, the lower court clearly calculated

that Appellant began serving his six-month minimum imprisonment sentence

on the date of his arrest. Based on that calculation, Appellant ceased serving

parole on March 24, 2020, and ceased serving probation on March 24, 2022.

Accordingly, Appellant became ineligible for relief under the PCRA slightly

more than one month after Appellant filed his appellate brief and almost four

months before this matter was submitted to this Court’s panel. To the extent

that this Court may be possibly miscalculating the end date for Appellant’s

probation sentence, we additionally note that the trial court’s docket includes

an entry for an “order terminating probation” on May 27, 2022.

        Even assuming arguendo that Appellant’s claim on appeal was

cognizable, any review by this Court would be moot because he is no longer

eligible for PCRA relief where he has finished serving his sentence. See, e.g.,

Commonwealth v. McLaughlin, 240 A.3d 980, 983 (Pa. Super. 2020)

(“when the defendant raises a claim that is cognizable under the PCRA, but

he has completed service of his sentence, he is ineligible for relief under the

PCRA”). The fact that his sentence expired after the PCRA court entered the

order    denying     him    relief   does      not   change   this   outcome.2   See
____________________________________________


2  The parties did not contemplate the impending completion of Appellant’s
sentence in their briefs, and we note that our review of the certified record
finds no improper procedural delay in the transmittal of the record to our
Court.

                                            -5-
J-A17045-22



Commonwealth v. Plunkett, 151 A.3d 1108, 1112-113 (Pa. Super. 2016)

(holding that the requirement that a petitioner for postconviction relief be

currently serving a sentence applies where the lower court’s order was issued

while the petitioner was still serving a sentence, but the sentence terminated

prior to the resolution of the appeal from the dismissal of his post-conviction

petition). Therefore, consistent with Ahlborn, we affirm the order dismissing

Appellant’s PCRA petition.3

       Order affirmed. Jurisdiction relinquished.




____________________________________________


3 In the alternative, we note that we would be inclined to agree with PCRA
counsel’s conclusion that the lower court properly dismissed Appellant’s
petition as untimely and the Commonwealth’s conclusion that the claim on
appeal also fails to establish a basis for jurisdiction. Appellant’s instant
complaints about the content of his guilty plea colloquy and the plea court’s
notice pursuant to Pa.R.Crim.P. 704(C)(3) could not have formed the basis of
any hypothetical argument for the application of a time-bar exception where
Appellant’s combined guilty plea and sentencing hearing happened almost two
years before Appellant raised his appellate claim for the first time in his Rule
1925(b) statement. See 42 Pa.C.S. § 9545(b)(2) (any petition invoking a
time-bar exception under Section 9545(b)(1) “shall be filed within one year of
the date the claim could have been presented”); see also Commonwealth
v. Kennedy, 266 A.3d 1128, 1136 n.11 (Pa. Super. 2021) (“the PCRA time
requirements must be strictly construed and do not permit equitable
exceptions”) (citation omitted). Moreover, a related claim of ineffective
assistance of counsel concerning the failure to raise his instant claim about
the guilty plea colloquy and the Rule 704(C)(3) notice would not independently
provide a basis for a time-bar exception. See Commonwealth v. Wharton,
886 A.2d 1120, 1127 (Pa. 2005) (“It is well settled that allegations of
ineffective assistance of counsel will not overcome the jurisdictional timeliness
requirements of the PCRA.”).

                                           -6-
J-A17045-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/12/2022




                          -7-